Case 1:18-cv-24882-DPG Document 26 Entered on FLSD Docket 05/28/2019 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                       Miami Division
                                      CASE NO. 1:18-cv-24882
  FLYNAS COMPANY,
  a company registered in the
  Kingdom of Saudi Arabia,

         Plaintiff,
  v.

  LELAC AEROSPACE & DEFENSE, LLC,
  a Delaware limited liability company;
  BORG STEPHENSON-HUFFMAN,
  an individual,

        Defendant.
  ________________________________________/

                                  FINAL DEFAULT JUDGMENT

         THIS CAUSE came before the Court upon Plaintiff Flynas Company’s Motion for Final

  Default Judgment against Defendant Lelac Aerospace & Defense, LLC, and Borg Stephenson-

  Huffman (the “Motion”) [ECF No. 25]. The Court granted the Motion in a separate Order. [ECF

  No. 23]. Pursuant to Rule 58(a) of the Federal Rules of Civil Procedure, the Court enters this

  separate final default judgment.

         Accordingly, it is hereby ORDERED AND ADJUDGED that Plaintiff’s Motion is

  GRANTED. Final Default Judgment is hereby entered in favor of Plaintiff, Flynas Company,

  which shall recover from Defendant, Lelac Aerospace & Defense, LLC, in the sum of

  USD $275,000.00; plus pre-judgment interest on that amount at the statutory rate accruing from

  August 28, 2017, the date Plaintiff wired that amount to Defendant; plus applicable post-judgment

  interest at the statutory rate accruing from the date of this Default Judgment.
Case 1:18-cv-24882-DPG Document 26 Entered on FLSD Docket 05/28/2019 Page 2 of 2




         The Court shall reserve ruling on awarding Plaintiff the costs and attorney’s fees that it has

  incurred in prosecuting this action.

         DONE AND ORDERED in Chambers at Miami, Florida, this 28th day of May, 2019.




                                                ________________________________
                                                DARRIN P. GAYLES
                                                UNITED STATES DISTRICT JUDGE




                                                   2
